Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is entered into as of
February 25, 2009, by and between Michael Green, an individual (“Executive”) and
Vitesse Semiconductor Corporation, a Delaware corporation (the “Company”).

 

This Agreement supersedes any previous employment agreement.

 

RECITALS

 

A. Executive is currently a member of senior management of the Company, serving
in the capacity of Vice President, General Counsel & Corporate Secretary.

 

B. The Company desires to provide certain protection to Executive in the event
of a Change in Control Event (as defined below) or potential Change in Control
Event of the Company, in order to induce Executive to remain in the employ of
the Company notwithstanding any risks and uncertainties created by a potential
Change in Control Event of the Company, as set forth in this Agreement.

 

AGREEMENT

 

THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

 

1.                                      Benefits Upon a Change in Control Event.
If (i) during the term of this Agreement and while Executive remains an employee
of the Company, the Company shall be subject to a Change in Control Event and
(ii) within one (1) year following such Change in Control Event the Company
terminates the employment of Executive involuntarily and without Business
Reasons or a Constructive Termination occurs, then, following Executive’s
execution of Vitesse’s then standard form of waiver and release of claims,
Executive shall be entitled to receive the following:

 

(a)  Executive’s base salary and vacation accrued through the Termination Date
(as defined below);

 

(b)  severance pay equal to six (6) months of base salary, plus 1 week of base
salary for every 12 months employed by the Company;

 

(c)  Executive’s Earned Bonus (as defined below);

 

(d)  vesting of outstanding stock options and other equity arrangements subject
to vesting and held by Executive through the Termination Date, as though all
options and other equity arrangements were vesting over four years in 48 equal
monthly amounts, and as though employee had completed an additional 24 months of
service with the Company, and those options and other equity arrangements would
be exercisable for an additional 90 days payable either in cash or nonrestricted
common stock of acquiring or surviving entity; and

 

1

--------------------------------------------------------------------------------


 

(e)  to the extent required by COBRA only, continuation of group health benefits
pursuant to the Company’s standard programs or in effect at the Termination
Date, for a period of not less than 18 months (or such longer period as may be
required by COBRA) following the Termination Date. Company shall pay twelve (12)
months of COBRA medical and dental premiums following the Termination Date.

 

All cash payments due to Executive above shall be paid in a lump sum payment
together with all other consideration within 90 days following the Executive’s
separation from service.

 

2.                                      Exclusivity. The provisions of this
Agreement are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company may otherwise be entitled, either
at law, tort or contract, in equity, under Company policies in effect now or
hereafter, or under this Agreement, under the circumstances described in
Section 1 above. In such circumstances, Executive shall be entitled to no
benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in Section 1.

 

The provisions of this Agreement shall not affect the terms of employment
between the Company and Executive or the rights and obligations of the parties
under such relationship except as expressly provided herein, it being understood
however that Executive’s employment is and shall continue to be at-will, as
defined under applicable law. Either the Company or Executive may terminate this
agreement and Executive’s employment at any time, with or without Business
Reasons (as defined in subsection 3(a) below), in its or his/her sole
discretion, upon fourteen (14) days prior written notice of termination. If
Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement (in circumstances to which this Agreement applies,
as set forth in Section 1), or (in circumstances to which this Agreement does
not apply) as may otherwise be available in accordance with the Company’s
established employee plans and policies at the time of termination.

 

3.                                      Definition of Terms. The following terms
referred to in this Agreement shall have the following meanings:

 

(a)  “Business Reasons” shall mean (i) Executive’s conviction of a felony or
plea of guilty or nolo contendere to a felony; (ii) Executive’s intentional
failure or refusal to perform his employment duties and responsibilities;
(iii) Executive’s intentional misconduct that injures the Company’s business;
(iv) Executive’s intentional violation of any other material provision of this
Agreement or Vitesse’s code of business conduct and ethics; or (v) as provided
in Section 6 of this Agreement. Executive’s inability to perform his duties
because of death or Disability shall not constitute a basis for the Company’s
termination of Executive’s employment for Business Reasons. Notwithstanding the
foregoing, Executive’s employment shall not be subject to termination for
Business Reasons without the Company’s delivery to Executive of a written notice
of intention to terminate. Such notice must describe the reasons for the
proposed employment termination for Business Reasons, and must be delivered to
Executive at least fifteen (15) days prior to the proposed termination date (the
“Notice Period”). Executive shall

 

2

--------------------------------------------------------------------------------


 

be provided an opportunity within the Notice Period to cure any such breach (if
curable) giving rise to the proposed termination, and shall be provided an
opportunity to be heard before the Board. Thereafter, the Board shall deliver to
Executive a written notice of termination after the expiration of the Notice
Period stating that a majority of the members of the Board have found that
Executive engaged in the conduct described in this Paragraph 3(a).

 

(b)  “Board” shall mean the Board of Directors of the Company or any duly
authorized committee thereof.

 

(c)  “Constructive Termination” means, without Executive’s written consent, the
occurrence of any of the following actions unless the action is fully corrected
(if possible) within fifteen (15) days after the Company receives written notice
from Executive of such action (which notice shall have been provided by
Executive within thirty (30) days of the occurrence of such action), and
provided that Executive actually terminates employment within thirty (30) days
following the end of such fifteen (15) day period:   (i) a material reduction in
Executive’s base salary; (ii) a material and adverse reduction of the nature of
Executive’s duties and responsibilities, disregarding mere changes in title (it
being understood that a new position within a larger combined company is not a
constructive termination if it is in the same area of operations and involves
similar scope of management responsibility notwithstanding that the individual
may not retain as senior a position overall within the larger combined
corporation as Executive’s prior position within the Company), (ii) requirement
that Executive perform his principal employment duties at an office that is more
than thirty-five (35) miles from Camarillo, California.

 

(d)  “Change in Control Event” shall have the same meaning as in the Company’s
Amended and Restated 2001 Stock Incentive Plan.

 

(e)  “Earned Bonus” means:

 

(i)                                     with respect to the bonus plan
applicable to Executive for fiscal year 2008, the amount of the bonus that
became vested under such plan as of September 30, 2008 without regard to any
requirement that Executive continue his employment with the Company through
September 30, 2009;

 

(ii)                                  with respect to the bonus plan applicable
to Executive for fiscal year 2009 as in effect on the date hereof, (A) a
pro-rata portion (based upon the portion of the fiscal year occurring prior to
Executive’s termination date) of the bonus applicable to any time-based goals
(any goals not satisfied as of the date of the termination of Executive’s
employment shall be deemed to have been satisfied as of the date of such
termination) and (B) a pro-rata portion of the bonus applicable to any other
goals satisfied by Executive, provided that the Board shall make a good faith
determination within 10 business days following Executive’s termination date of
the extent to which Executive either has satisfied such goals as of such date or
the extent to which he would have been reasonably likely to have satisfied such
goals during the fiscal year if Executive’s employment had not otherwise
terminated; and

 

3

--------------------------------------------------------------------------------


 

(iii)                               with respect to any other bonus plan
applicable to Executive, a pro-rata portion of the bonus applicable to any other
goals satisfied by Executive under such plan, provided that the Board shall make
a good faith determination within 10 business days following Executive’s
termination date of the extent to which Executive either has satisfied such
goals as of such date or the extent to which he would have been reasonably
likely to have satisfied such goals during the fiscal year if Executive’s
employment had not otherwise terminated.

 

Example:

 

If                                        (A) Executive’s maximum bonus under
the bonus plan in effect at the time of Executive’s termination of employment
was 40% of Executive’s base salary, (B) Executive’s employment is terminated 55
days following the start of the fiscal year and (C) in making the determination
of the amount of the Earned Bonus the Board determines that Executive has
satisfied 75% of his bonus goals,

 

Then                    Executive’s Earned Bonus = Executive’s base salary *
0.40 * 55/365 * 0.75.

 

(f)  “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets upon liquidation or dissolution.

 

4.                                      Confidential Information.

 

(a)  Executive acknowledges that the Confidential Information (as defined below)
relating to the business of the Company and its subsidiaries which Executive has
obtained or will obtain during the course of his/her association with the
Company and subsidiaries and his/her performance under this Agreement are the
property of the Company and its subsidiaries. Executive agrees that he/she will
not disclose or use at any time, either during or after the Employment period,
any Confidential Information without the written consent of the Board of
Directors of the Company. Executive agrees to deliver to the Company at the end
of the Employment period, or at any other time that the Company may request, all
memoranda, notes, plans, records, documentation and other materials (and copies
thereof) containing Confidential Information relating to the business of the
Company and its subsidiaries, no matter where such material is located and no
matter what form the material may be in, which Executive may then possess or
have under his/her control. If requested by the Company, Executive shall provide
to the Company written confirmation that all such materials have been delivered
to the Company or have been destroyed. Executive shall take all appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft.

 

4

--------------------------------------------------------------------------------


 

(b)  “Confidential Information” shall mean information which is not generally
known to the public and which is used, developed, or obtained by the Company or
its subsidiaries relating to the businesses of any of the Company and its
subsidiaries or the business of any customer thereof including, but not limited
to: products or services; fees, costs and pricing structure; designs; analyses;
formulae; drawings; photographs; reports; computer software, including operating
systems, applications, program listings, flow charts, manuals and documentation;
databases; accounting and business methods; inventions and new developments and
methods, whether patentable or unpatentable and whether or not reduced to
practice; all copyrightable works; the customers of any of the Company and its
subsidiaries and the Confidential Information of any customer thereof; and all
similar and related information in whatever form. Confidential Information shall
not include any information which (i) was rightfully known by Executive prior to
the Employment Period; (ii) is publicly disclosed by law or in response to an
order of a court or governmental agency; (iii) becomes publicly available
through no fault of Executive or (iv) has been published in a form generally
available to the public prior to the date upon which Executive proposes to
disclose such information. Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all the material features comprising such
information have been published in combination.

 

(c)  In the event that Executive, as a part of Executive’s activities on behalf
of the Company, generates, authors or contributes to any invention, new
development or method, whether or not patentable and whether or not reduced to
practice, any copyrightable work, any trade secret, any other Confidential
Information, or any information that gives any of the Company and its
subsidiaries an advantage over any competitor, or similar or related
developments or information related to the present or future business of any of
the Company and its subsidiaries (collectively “Developments and Information”),
Executive acknowledges that all Developments and Information are the exclusive
property of the Company. Executive hereby assigns to the Company, its nominees,
successors or assigns, all rights, title and interest to Developments and
Information. Executive shall cooperate with the Company’s Board of Directors to
protect the interests of the Company and its subsidiaries in Developments and
Information. Executive shall execute and file any document related to any
Developments and Information requested by the Company’s Board of Directors
including applications, powers of attorney, assignments or other instruments
which the Company’s Board of Directors deems necessary to apply for any patent,
copyright or other proprietary right in any and all countries or to convey any
right, title or interest therein to any of the Company’s nominees, successors or
assigns.

 

5.                                      Non-Solicitation Agreement.

 

(a)  During the term of the Agreement and for a period of one (1) year following
the occurrence of both events discussed in subsections 1(i) and 1(ii) hereof,
Executive will not, directly or indirectly, individually or as a consultant to,
or as an employee, officer, stockholder, director or other owner of or
participant in any business, solicit (or assist in soliciting) any person who is
then, or at any time within six (6) months prior thereto was, an employee of the
Company who earned annually $25,000 or more as an employee of the Company during
the last

 

5

--------------------------------------------------------------------------------


 

six (6) months of his or her own employment to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
Vitesse.

 

(b)  Executive agrees that these restrictions on solicitation shall be deemed to
be a series of separate non-solicitation covenants for each month within the
specified periods, separate non-solicitation covenants for each state within the
United States and each country in the world. If any court of competent
jurisdiction shall determine any of the foregoing covenants to be unenforceable
with respect to the term thereof or the scope of the subject matter or geography
covered thereby, such remaining covenants shall nonetheless be enforceable by
such court against such other party or parties or upon such shorter term or
within such lesser scope as may be determined by the court to be enforceable.

 

(c)  The parties agree therefore that in the event of a breach or threatened
breach of this Agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof.

 

6.                                       Compliance With Vitesse Policies And
Procedures.

 

As a member of the Company’s management, Executive will be expected to comply
with all provisions of the Company’s Policies and Procedures and Employee
Handbook, as amended from time to time. Executive acknowledges, by signature on
this Agreement, that failure to comply with and ensure enforcement of the
Company’s policies, procedures and all federal/state laws relating to business
operations may result in immediate termination of employment Business Reasons.

 

7.                                       Term of Agreement.

 

This Agreement shall commence as of the date first set forth above and shall
continue until the date (the “Termination Date”) which is the earlier of (i) the
date that Executive ceases to be an employee of the Company, for any reason, and
(ii) February 25, 2011. Any benefits accruing to Executive under Section 1
hereof prior to or upon the Termination Date shall survive termination of the
Agreement, and any obligations of Executive under any provision of this
Agreement shall survive any such termination.

 

8.                                      Miscellaneous Provisions.

 

(a)  Notice. Notices and all other communications contemplated by this Agreement
shall be in writing, shall be effective when given, and in any event shall be
deemed to have been duly given (i) when delivered, if personally delivered,
(ii) three (3) business days after deposit in the U.S. mail, if mailed by U.S.
registered or certified mail, return receipt requested, or (iii) one
(1) business day after the business day of deposit with Federal Express or
similar overnight courier, if so delivered, freight prepaid. In the case of
Executive, notices shall be

 

6

--------------------------------------------------------------------------------


 

addressed to him at the home address which he/she most recently communicated to
the Company in writing. In the case of the Company, notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Corporate Secretary.

 

(b)  Successors.

 

(i)                                 Company’s Successors. Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall be entitled to assume the rights and
shall be obligated to assume the obligations of the Company under this Agreement
and shall agree to perform the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (i) or which becomes bound by the terms of this
Agreement by operation of law.

 

(ii)                              Executive’s Successors. The terms of this
Agreement and all rights of Executive hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(iii)                           No Other Assignment of Benefits. Except as
provided in this Section 8(b), the rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (iii) shall be void.

 

(c)  Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(d)  Entire Agreement. Executive acknowledges and reaffirms his/her obligations
contained in the Company’s standard form of Employment, Confidential Information
and Invention Assignment Agreement, which was previously executed by Executive
(or, if Executive has not previously executed such agreement, by which Executive
hereby agrees to be bound in consideration for the mutual agreements herein),
and offer letter or employment agreement, if any, which was previously executed
by Executive, which documents include, without limitation, obligations regarding
confidential information, non-competition and non-solicitation. If there is

 

7

--------------------------------------------------------------------------------


 

any conflict between the terms of this Agreement, the Employment, Confidential
Information and Invention Assignment Agreement, and any offer letter or
employment agreement, the terms of the more restrictive provisions shall
control. This Agreement, the Employment, Confidential Information and Invention
Assignment Agreement, any offer letter or employment agreement and any stock
option agreements collectively contain the entire understanding of the parties
with respect to the subject matter hereof and supersede any prior understandings
or agreements between the parties with respect to such subject matter.

 

(e)  Severability. It is the desire and intent of Vitesse and Executive that the
provisions of this Agreement be enforced to the fullest extent permissible under
applicable federal, state and municipal laws. Accordingly, if any specific
provision, or portion of this Agreement, is determined to be invalid or
unenforceable within the particular jurisdiction in which enforcement is sought,
that portion of the Agreement will be considered as deleted for the purposes of
adjudication. All other portions of this Agreement will be considered valid and
enforceable within that jurisdiction.

 

(f)  Governing Law; Arbitration. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to
conflicts of law principles. Any controversy arising out of or relating to
Executive’s employment, any termination of Executive’s employment, this
Agreement or because of an alleged breach, default, or misrepresentation in
connection with any of the provisions of this Agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to final
and binding arbitration, to be held at 707 Wilshire Boulevard, 46th Floor, Los
Angeles, California 90017 before a sole neutral arbitrator. The arbitration
shall be administered by JAMS (Judicial Arbitration and Mediation Services)
pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on the
award may be entered in any court having jurisdiction. The parties acknowledge
and agree that they are hereby waiving any rights to trial by jury in any
action, proceeding or counterclaim brought by either of the parties against the
other in connection with any matter whatsoever arising out of or in any way
connected with any of the matters referenced in this Section 8. The parties
agree that in any proceeding with respect to such matters, each party shall bear
its own attorney’s fees and costs.

 

(g)  Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

(h)  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

9.                                      Section 409A

 

(a)  It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Section 409A”) so as not to subject you to payment of any additional
tax, penalty or interest imposed under Section 409A.

 

8

--------------------------------------------------------------------------------


 

The provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A
yet preserve (to the nearest extent reasonably possible) the intended benefit
payable to the Executive.

 

(b)  Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of separation from service, the Executive
shall not be entitled to any payment or benefit pursuant to this Agreement until
the earlier of (1) the date which is six (6) months after separation from
service for any reason other than death or (2) the date of the Executive’s
death. The provisions of this Section 9(b) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Any amounts otherwise payable to the Executive upon or
in the six (6) month period following the Executive’s separation from service
that are not so paid by reason of this Section 9(b) shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after the Executive’s separation from
service (or, if earlier, as soon as practicable, and in all events within thirty
(30) days, after the date of the Executive’s death).

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

“Executive”

 

 

 

 

 

  /s/ Michael Green

 

Michael Green

 

 

 

 

 

VITESSE SEMICONDUCTOR CORPORATION,

 

a Delaware Corporation

 

 

 

 

 

By

    /s/ Christopher Gardner

 

 

Christopher Gardner

 

 

Chief Executive Officer

 

9

--------------------------------------------------------------------------------